Exhibit 99.1News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Corus Entertainment announces fiscal 2010 first quarter results - Consolidated segment profit increases 2% in the first quarter - Consolidated revenues increase 3% in the first quarter - Earnings per share increase 80% in the first quarter - Movie Central subscribers up 6% versus year ago - Kids ad revenues and Ontario Radio ad revenues show signs of recovery TORONTO, Jan. 13 /CNW/ - Corus Entertainment Inc. (TSX: CJR.B; NYSE: CJR) announced its first quarter financial results today. "We are pleased with our continued strong results in the first quarter, particularly the advertising sales momentum we experienced in the month of November," said John Cassaday, President and CEO, Corus Entertainment. "We expect this ad sales recovery will continue for the balance of the fiscal year. We are also excited by the continued growth of our pay television business and the opportunity to launch two new networks, Sundance Channel and W Movies, later this fiscal year." << Financial Highlights (unaudited) (in thousands of Canadian dollars except per share amounts) Three months ended November 30, 2009 2008 Revenues Radio 71,074 75,528 Television 151,255 141,257 222,329 216,785 Segment profit Radio 21,821 22,011 Television 67,068 64,270 Corporate (5,664) (4,939) 83,225 81,342 Net income 73,908 40,633 Earnings per share Basic $0.92 $0.51 Diluted $0.91 $0.50 Consolidated Results >> Consolidated revenues for the three months ended November 30, 2009 were $222.3 million, up 3% from $216.8 million last year. Consolidated segment profit was $83.2 million, up 2% from $81.3 million last year. Net income for the quarter was $73.9 million ($0.92 basic and $0.91 diluted), compared to net income of $40.6 million ($0.51 basic and $0.50 diluted) last year. Net income for the quarter includes a $16.2 million reversal of a disputed regulatory fee accrual and a $14.2 million recovery due to income tax rate changes. << Operational Results Radio - Revenues decreased by 6% in the first quarter. - Segment profit decreased by less than 1% in the first quarter. - Revenues increased modestly in Ontario, decreased slightly in Quebec and decreased 16% in the West. Television - Revenues increased by 7% in the first quarter. - Segment profit increased by 4% in the first quarter. - Advertising revenues decreased by 1% in the first quarter. - Specialty advertising revenues flat in the first quarter. - Subscriber revenues increased by 8% in the first quarter. - Movie Central finished the quarter with 958,000 subscribers, up 6% from last year. Corus Entertainment Inc. reports in Canadian dollars. About Corus Entertainment Inc. >> Corus Entertainment Inc. is a Canadian-based media and entertainment company. Corus is a market leader in specialty television and radio with additional assets in pay television, advertising services, television broadcasting, children's book publishing and children's animation. The company's multimedia entertainment brands include YTV, Treehouse, W Network, CosmoTV, VIVA, Movie Central, HBO Canada, Nelvana, Kids Can Press and radio stations including CKNW, CKOI and Q107. Corus creates engaging branded entertainment experiences for its audiences across multiple platforms. A publicly traded company, Corus is listed on the Toronto (CJR.B) and New York (CJR) exchanges. Experience Corus on the web at www.corusent.com. The unaudited consolidated financial statements and accompanying notes for the three months ended November 30, 2009 and Management's Discussion and Analysis are available on the Company's website at www.corusent.com in the Investor Relations section. A conference call with Corus senior management is scheduled for January 13, 2010 at 9 a.m. ET. While this call is directed at analysts and investors, members of the media are welcome to listen in. The dial-in number for the conference call for North America is 1-800-909-5034 and for local/international callers is 416-981-9007. PowerPoint slides for the call will be posted at 8:45 a.m. ET on January 13, 2010 and can be found on the Corus Entertainment website at www.corusent.com in the Investor Relations section. The Company will also hold its Annual General Meeting on January 13, 2010 at 4 p.m. ET. The Annual General Meeting will be webcast live on the Company's website www.corusent.com. This press release contains forward-looking information and should be read subject to the following cautionary language: To the extent any statements made in this report contain information that is not historical, these statements are forward-looking statements and may be forward-looking information within the meaning of applicable securities laws (collectively, "forward-looking statements"). These forward-looking statements related to, among other things, our objectives, goals, strategies, intentions, plans, estimates and outlook, including advertising, program, merchandise and subscription revenues, operating costs and tariffs, taxes and fees, and can generally be identified by the use of the words such as "believe", "anticipate", "expect", "intend", "plan", "will", "may" and other similar expressions. In addition, any statements that refer to expectations, projections or other characterizations of future events or circumstances are forward-looking statements. Although Corus believes that the expectations reflected in such forward-looking statements are reasonable, such statements involve risks and uncertainties and undue reliance should not be placed on such statements. Certain material factors or assumptions are applied in making forward-looking statements, including without limitation factors and assumptions regarding advertising, program, merchandise and subscription revenues, operating costs and tariffs, taxes and fees and actual results may differ materially from those expressed or implied in such statements.
